DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “a shape and area matching a horizontal cross-section of the tank body” is indefinite, in context, since it cannot be discerned how the thermal insulation board has a shape that matches the tank body or rather is the thermal insulation board pressure fitted within the tank body. The thermal insulation board cannot have the same shape and area as the tank body as it will be unable to move within the tank body. For Examination purposes and in accordance with the specification and drawings, “a shape and area matching a horizontal cross-section of the tank bod” will be interpreted as – a shape and area partially matching a horizontal cross-section of the tank bod--.
Regarding Claim 1, the limitation “adsorption layer” is indefinite, in context, since it cannot be discerned what adsorption is taking place within the claimed device. the adhesion in an extremely thin layer of molecules (as of gases, solutes, or liquids) to the surfaces of solid bodies or liquids with which they are in contact”, which differs from the magnets being utilized within the instant disclosure. For Examination purposes and in accordance with the specification and drawings, “adsorption layer” will be interpreted as – layer --.
Regarding Claims 1, 5 and 9-10, the limitation “adsorption block” is indefinite, in context, since it cannot be discerned what structurally defines the adsorption blocks or rather is the block a solid extruded material, a plurality of separate components or other configuration. For Examination purposes and in accordance with the specification and drawings, “adsorption block” will be interpreted as – material --.
Regarding Claims 1, 5 and 9-10, the limitation “adsorption block” is indefinite, in context, since it cannot be discerned what adsorption is taking place within the claimed device. Adsorption is defined by Merriam Webster as “the adhesion in an extremely thin layer of molecules (as of gases, solutes, or liquids) to the surfaces of solid bodies or liquids with which they are in contact”, which differs from the magnets being utilized within the instant disclosure. For Examination purposes and in accordance with the specification and drawings, “adsorption block” will be interpreted as – block --.
Regarding Claim 4, the limitation “resistant to a low temperature of -60°C and a high temperature of” in ll. 3 is indefinite, in context, since it cannot be discerned how the thermal insulation board is “resistant” or rather what characteristic of the board is related to the resistance. For Examination purposes and in accordance with the specification and drawings, “resistant to a low temperature of -60°C and a high temperature of” will  capable of being utilized in an environment having a low temperature of -60°C and a high temperature of --.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “elastic”, and the claim also recites “silicone foam sealing strip” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 8, the limitation “the ferromagnetic material is a neodymium iron boron magnet or a samarium cobalt” in ll. 2 is indefinite, in context, since it cannot be discerned if the ferromagnetic material of the layer or blocks is being proffered in Claim 8. For Examination purposes and in accordance with the specification and drawings, “the ferromagnetic material is a neodymium iron boron magnet or a samarium cobalt” will be interpreted as – the ferromagnetic material of the block--.
Regarding Claim 10, the limitation “are evenly distributed along the circumferential direction of the thermal insulation board and cover more than 1/3 of the circumference of the thermal insulation board” in ll. 4-5 is indefinite, in context, since it cannot be discerned how the hollow block of Claim 1 is further limited by Claim 10. Claim 1 states, “the hollow part is evenly filled with adsorption blocks”, wherein Claim 10 appears to contradict an even filling of said block by putting forth a partial filling. For are evenly distributed along the circumferential direction of the thermal insulation board and cover more than 1/3 of the circumference of the thermal insulation board” will be interpreted as – are evenly distributed along the circumferential direction of the thermal insulation board --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (USP 4523629) in view of Gunther (USP 4276991) hereinafter referred to as Copeland and Gunther, respectively.
Regarding Claim 1, as best understood, Copeland discloses a device (shown in figure 1) for flexibly separating cold (“C”) and hot (“H”) fluid media, comprising: 

upper and lower ends of the tank body are respectively provided with a hot fluid inlet (19) and a cold fluid inlet (9) to provide storage space for hot and cold fluids (shown in figure 1); and 
a thermal insulation board (3), wherein the thermal insulation board is of a plate structure (shown in figure 4) and set on a horizontal cross-section of the tank body (shown in figure 4), with a shape and area matching a horizontal cross-section of the tank body (shown in figures 3-4); wherein 
a working surface area (top and bottom surface area of the raft body (3)) of the body of the thermal insulation board (3) is smaller than the horizontal cross-section of the tank body (shown in figures 1 and 3-4).
Although Copeland states, “the raft member 3 could sealingly engage the tank walls if desired” (col. 6 ll. 1-3) and teaches the thermal insulation board, Davis fails to disclose at least one adsorption layer is provided on a side wall of the tank body, and the adsorption layer is made of a ferromagnetic material or iron, a sealing strip is arranged along a circumferential direction of the thermal insulation board, the sealing strip is of a hollow structure, and the hollow part is evenly filled with adsorption blocks, the adsorption blocks are made of a ferromagnetic material or iron, and attraction is generated between the adsorption layer and the adsorption blocks.
Gunther, also drawn to floating plate within a cylindrical storage tank, teaches at least one adsorption layer is provided on a side wall of the tank body (shown in figure 1, being the wall of the tank shell (5) that has a magnetic relationship with the magnetic The even magnetic pull between the steel shell and the magnetized circular strip, holds the latter tightly adhered to the shell”, col. 2 ll. 3-5), a sealing strip (10 and 6) is arranged along a circumferential direction of the board (14), the sealing strip is of a hollow structure (shown in figure 2, wherein the curtain (10) contains a hollow portion for the strips (7)), and the hollow part is evenly filled with adsorption blocks (7), the adsorption blocks are made of a ferromagnetic material (see col. 2 ll. 3-5, specifically the magnetic relationship between the shell (5) and the strip (7)), and attraction is generated between the adsorption layer and the adsorption blocks (see col. 2 ll. 3-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the board of Copeland with the magnetic sealing configuration as stated above and taught by Gunther, the motivation being to provide a uniform seal along the interior of a shell despite rough or uneven surfaces allowing for compensation of tolerances that would allow for nonuniform leakage.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot”, “cold”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 3, although Copeland states “the height of the raft member 3 is preferably about 5% of the height of tank 7” (col. 5 ll. 43-45), Copeland fails to explicitly disclose a thickness of the thermal insulation board ranges from 5 mm to 100 mm.
See MPEP 2144.05 II.
Regarding Claim 4, Copeland further discloses the thermal insulation board has a heat conductivity coefficient ranging from 0.02 W to 0.5 W/(m-K), and is resistant to a low temperature of -60°C and a high temperature of 250°C; further, the thermal insulation board is a polycarbonate endurance board (“polycarbonate” (47)).
Regarding Claim 6, a modified Copeland further teaches a surface of the sealing strip in contact with the side wall of the tank body is a curved surface (previously taught by Gunther in the rejection of Claim 1, see figures 1-2).
Regarding Claim 7, a modified Copeland further teaches the sealing strip is attached to the board body through impaction (previously taught by Gunther in the rejection of Claim 1 being the connection of the sealing strip being rivets (9) as taught by Gunther in figure 2).
Regarding Claim 10, a modified Copeland further teaches adsorption blocks (7, as previously taught by Gunther in the rejection Claim 1) are arranged along the circumferential direction (shown in figures 1-2 of Gunther) of the thermal insulation board (the thermal insulation board (3) is taught by Copeland, wherein the magnetic seal of Gunther is applied to the thermal board of Copeland) are evenly distributed along the circumferential direction of the thermal insulation board and cover more than 1/3 of the circumference of the thermal insulation board (see figures 1-3, wherein the seal covers a majority of the inner circumference of the shell with covers (13) separating the segments).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland (USP 4523629) in view of Gunther (USP 4276991) as applied in Claims 1, 3-4, 6-7 and 10 above and in further view of Bai et al. (Translation of Chinese Patent Document CN109114657) hereinafter referred to as Bai.
Regarding Claim 2, Copeland fails to disclose the hot fluid inlet is provided with a first water distributor, the cold fluid inlet is provided with a second water distributor, 
Bai, also drawn to a heat storage device with a partition plate, teaches the hot fluid inlet (5) is provided with a first water distributor (6a), the cold fluid inlet (10) is provided with a second water distributor (6b), and the first water distributor and the second water distributor are respectively connected to a hot fluid source and a cold fluid source (shown in figure 1, wherein the pipes are connected to fluid sources); 
further, both the first water distributor and the second water distributor are coaxial with the tank body (shown in figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Copeland with the above limitations, as taught by Bai, the motivation being provide uniform water flow in order “to reduce the influence of water inflow on natural stratification in the heat storage device…so as to reduce the effect of the incoming water on the water in the heat storage device. Disturbance and damage to the thermocline”, ¶ [6]). 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot”, “cold” and “a hot fluid source and a cold fluid source” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland (USP 4523629) in view of Gunther (USP 4276991) as applied in Claims 1, 3-4, 6-7 and 10 above and in further view of Burk (Translation of WO2018033245A1) hereinafter referred to as Burk.
Regarding Claim 5, although a modified Copeland further teaches the material of the sealing strip is elastic (10 and 6, as previously taught by Gunther in the rejection Claim 1); and 
a cross-section area of the hollow part of the sealing strip is larger than a cross-section area of the adsorption block (shown in figure 2, wherein the sealing strip encompasses of the magnetic strip (7)), a modified Copeland fails to teach a sealing strip is a silicone foam sealing strip.
Burk, also drawn to a heat accumulator with a separating element, teaches a sealing strip (106, see ¶ [45]) is a silicone foam sealing strip (“In another preferred embodiment, the insulating separating element consists of an elastic and thermally insulating molded body, preferably made of silicone foam”, ¶ [28]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a modified Copeland with a sealing strip formed from silicone foam, as taught by Burk, the motivation being silicone foam is “thermally well insulating and cost-effective”, ¶ [20]).         
Alternately, a modified Copeland discloses the claimed invention except for the sealing strip is made from silicone foam. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the sealing strip from silicone foam, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (USP 4523629) in view of Gunther (USP 4276991) as applied in Claims 1, 3-4, 6-7 and 10 above and in further view of Aisenbrey (US PG Pub. 20050274013), hereinafter referred to as Aisenbrey.
Regarding Claim 8, although a modified Copeland teaches a magnetic material for creating a seal for a storage tank, a modified Copeland fails to teach ferromagnetic material is a neodymium iron boron magnet or a samarium cobalt magnet.
Aisenbrey teaches neodymium iron boron magnet or a samarium cobalt magnet are known materials for magnets (“ferromagnetic conductive fiber materials include ferrite, or ceramic, materials as nickel zinc, manganese zinc, and combinations of iron, boron, and strontium, and the like.  In addition, rare earth elements, such as neodymium and samarium, typified by neodymium-iron-boron, samarium-cobalt, and the like, are useful ferromagnetic conductive fiber materials” ¶ [57]).
A modified Copeland discloses the claimed invention except for the ferromagnetic material being neodymium iron boron magnet or a samarium cobalt magnet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the ferromagnetic material from neodymium iron boron magnet or a samarium cobalt magnet, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 9, a modified Copeland further teaches the adsorption block is a flexible magnet strip (“flexible strip” (7) as taught by Gunther).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.